Citation Nr: 0920823	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to February 
1969.

With regard to the issue of entitlement to service connection 
for PTSD, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This issue was previously before the 
Board in December 2006, when it was remanded for additional 
development.

With regard to the issues of entitlement to service 
connection for diabetes mellitus and for heart disease, these 
matters come before the Board on appeal from a May 2003 RO 
rating decision.  A notice of disagreement was received in 
June 2003, a statement of the case was issued in May 2004, 
and a substantive appeal was received in June 2004.  These 
issues were in appellate status at the time of the Board's 
December 2006 remand discussed above.  However, at that time 
these issues were subject to a stay involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal.  That stay has 
since been lifted and appellate review may now proceed of 
those issues in accordance with the outcome of Haas v. 
Nicholson, 20 Vet.App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Veteran testified at a Board hearing in June 2006.  A 
transcript of this hearing is of record.

Additionally, the Board notes that the Veteran's claim of 
entitlement to service connection for a heart condition has 
been adjudicated by the RO with consideration of two 
different secondary bases: as secondary to diabetes mellitus 
and/or as secondary to service-connected major depressive 
disorder.  However, at the June 2006 hearing the Veteran 
clarified that his claim does not involve any contention that 
his heart condition is secondary to his service-connected 
depressive disorder nor does he contend that his heart 
condition is secondary to treatment of the depressive 
disorder.


FINDINGS OF FACT

1. The Veteran does not currently have a confirmed diagnosis 
of PTSD.

2.  The Veteran is not shown to have served within the land 
borders of the Republic of Vietnam during his active service, 
and is not shown to have been exposed to herbicide agents 
during service.

3.  The Veteran's diabetes mellitus was not manifested during 
the Veteran's active duty service or for many years 
thereafter, nor is diabetes mellitus otherwise related to the 
Veteran's active duty service..

4.  Service connection for diabetes mellitus is not in 
effect, thus the Veteran's claim of entitlement to service 
connection for heart disease on a secondary basis must be 
denied as a matter of law.

5.  Heart disease was not manifested during the Veteran's 
active duty or for many years thereafter, nor is any heart 
disease otherwise related to such service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  Heart disease was not incurred in or aggravated by the 
Veteran's active duty service, nor has any heart disease been 
caused or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in September 2002 
and June 2005,  the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, these letters advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the earlier VCAA letter addressed the 
diabetes and heart disease issues (including with information 
specific to herbicide-related claims and secondary service 
connection) and was sent to the appellant prior to the May 
2003 RO rating decision on appeal regarding those issues.  
The latter VCAA letter addressed the PTSD issue and was sent 
to the appellant prior to the February 2005 RO rating 
decision on appeal regarding that issue.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been no notice of the types 
of evidence necessary to establish particular ratings and 
effective dates for any ratings that may be assigned.  
Nevertheless, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision despite 
the inadequate notice provided to the appellant.  See Bernard 
v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The VCAA 
letters sent in this case provided timely notice of the 
evidence necessary to establish entitlement to service 
connection for the disabilities on appeal, and the Veteran is 
represented by a VA recognized national service organization 
which would be expected to have actual knowledge of the 
Dingess elements, including with regard to assignment of 
ratings and effective dates.  Since the Board finds below 
that entitlement to service connection is not warranted in 
the issues addressed in this case, no rating or effective 
date will be assigned and any questions related to rating and 
effective date assignments are therefore rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA medical examinations in 
connection with the PTSD issue on appeal; VA examination 
reports from April 2003, October 2005, and February 2009 are 
associated with the claims file.

The Board acknowledges that the Veteran has not been provided 
with a VA examination addressing the diabetes and heart 
disease claims on appeal. The Board finds, however, that a VA 
examination is not necessary to make a final adjudication 
with regard to those issues.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006) states that, in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

Simply stated, the standards of McLendon are not met in this 
case.  As discussed in more detail below, the evidence in 
this case does not establish the occurrence of any event, 
injury, or disease during service that the Veteran claims is 
pertinent to the development of diabetes mellitus or heart 
disease.  The Veteran's claim of entitlement to service 
connection for diabetes mellitus is primarily presented as 
secondary to exposure to herbicides during service in-country 
in Vietnam; however, the evidence does not show that the 
Veteran's service aboard vessels in the waters near Vietnam 
included any service within the land-boundaries of Vietnam, 
and the evidence does not otherwise show any exposure to 
herbicides agents during service.  The Veteran has not 
suggested any diagnosis or treatment of diabetes mellitus or 
heart disease during service or within any applicable 
presumptive period.  In light of the record, any opinion 
relating diabetes mellitus or heart disease directly to his 
military service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).  The Board also notes that the 
Veteran's claim of entitlement to service connection for 
heart disease as secondary to diabetes mellitus is, as 
discussed below, denied as a matter of law; no additional 
evidentiary development is necessary in this regard.

The Board further finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This case involves the Veteran's claims that he suffers from 
certain disabilities which are causally related to his 
military service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including psychoses, diabetes, 
arteriosclerosis, and some other forms of cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

PTSD

The Veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

Preliminarily, the Board notes that development of the 
evidence during the course of this appeal has allowed the RO 
to sufficiently verify an in-service event during the 
Veteran's service which the Veteran has cited as causing his 
claimed PTSD.  The RO has now conceded the stressor, as most 
recently confirmed in the April 2009 supplemental statement 
of the case, and the Board likewise considers the Veteran's 
claimed in-service stressor to have been verified as having 
occurred.

However, the Board must determine whether or not the Veteran 
has been properly diagnosed with PTSD and currently suffers 
from PTSD.  The Board briefly notes that there is no 
suggestion of PTSD being diagnosed during service, nor does 
the Veteran contend otherwise.  The record reflects that the 
Veteran has been diagnosed with psychiatric diagnoses other 
than PTSD and has been receiving VA treatment.  Some VA 
treatment reports refer to a potential impression of PTSD 
among his psychiatric diagnoses, but none of the competent 
medical evidence prior to the February 2009 VA examination 
report shows that the Veteran has been found to meet the DSM-
IV criteria for a confirmed diagnosis of PTSD.

The most significantly probative evidence on this question is 
the February 2009 VA examination report which was authored in 
connection with a competent psychiatric evaluation of the 
Veteran for the specific purpose of assessing whether a PTSD 
diagnosis conforming with the DSM-IV is appropriate.  This 
February 2009 VA examination report is highly probative in 
that the psychiatric expert reviewed the claims file, 
interviewed the Veteran, and thoroughly reports pertinent 
findings in detail; the Board also notes that the examiner 
accepting the occurrence of the claimed combat stressor 
during service.  The February 2009 VA examination report 
provides a diagnosis of "Major depressive disorder, in 
partial remission."

Of primary importance, however, is the February 2009 
examiner's express conclusion that "[t]he veteran does not 
meet the criteria for PTSD.  He is service connected for 
major depressive disorder.  He currently meets the criteria 
for major depressive disorder in partial remission."  The 
examiner's rationale cites review of the claims file and 
interview of the Veteran, and the lengthy examination report 
presents a detailed inventory of the key findings leading to 
the examiner's conclusion.  In particular, the Board notes 
that the report reveals that the Veteran met the DSM-IV 
stressor criteria, but does not meet the criteria for 
elements B, C, or D of the DSM-IV criteria for a PTSD 
diagnosis.

The February 2009 examination report's clear conclusion 
following review of the record and examination of the 
Veteran, from a competent medical professional, is highly 
probative evidence indicating that the Veteran does not 
currently suffer from PTSD meeting the diagnostic 
requirements set forth in the DSM-IV.  The Board acknowledges 
that some prior VA treatment records have suggested the 
possibility of a PTSD diagnosis by listing the term "PTSD" 
or "probable PTSD" in the impressions section of medical 
notes.  However, none of those reports addresses the DSM-IV 
criteria or otherwise provides findings demonstrating 
satisfaction of the DSM-IV criteria.  The Board must find 
that the February 2009 VA examination report, focused 
specifically upon this question and thoroughly accounting for 
the DSM-IV criteria, is the most probative evidence with 
regard to whether the Veteran currently has a confirmed 
diagnosis of PTSD meeting the DSM-IV criteria.  The Board 
also notes, significantly, that prior VA examination reports 
dated April 2003 and October 2005 also show thorough 
consideration of the Veteran's psychiatric symptoms and both 
diagnose major depressive disorder without diagnosing any 
PTSD.

Thus, the Board has no alternative but to find that the 
Veteran does not currently have a confirmed diagnosis of 
PTSD.  The Board must conclude that the preponderance of the 
evidence is against a finding that the Veteran currently 
suffers from PTSD.  The Board sympathizes with the Veteran 
and understands the Veteran's belief that his psychiatric 
symptoms reflect service-related PTSD.  However, although the 
Veteran is competent to provide evidence regarding his 
history and symptomatology, as a layperson he is not 
competent to provide evidence diagnosing himself with PTSD 
meeting the DSM-IV criteria; the Board must rely upon the 
conclusions of medical experts regarding the diagnosis of 
PTSD.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
this case, the preponderance of the competent evidence is to 
the effect that the Veteran is not currently diagnosed with 
PTSD.  Service connection cannot be established without a 
current diagnosis of the claimed disability.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).

Diabetes 

The Veteran contends that he was exposed to Agent Orange 
during service, and that his diabetes mellitus may have 
developed as a result of that exposure to herbicides.  The 
Veteran is established to have served in the Navy aboard a 
ship in the waters off of Vietnam; in January 2003 the RO 
obtained official confirmation of such service, including a 
note that there was no evidence to indicate service within 
the land borders of Vietnam.  The Veteran does not contend 
otherwise; his March 2003 statement explained that "I was 
not on shore bodily, but this was the ship I was aboard and 
you can see how close we were to shore."  Although the 
Veteran has submitted an undated photograph that apparently 
shows the USS Providence in waters with some visible land 
mass in the background, the Board is unable to find that this 
photograph is evidence that the Veteran was actually exposed 
to an herbicide agent during his military service.  The 
Veteran has not otherwise presented evidence demonstrating 
that he was actually exposed to Agent Orange or similar 
herbicide during service.  

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The Board finds that the evidence in this case does not show 
that the Veteran had service within the land borders of 
Vietnam.  Thus, the Veteran is not presumed to have been 
exposed to herbicides during his military service.  Simply 
put, VA laws and regulations require a Veteran's service in 
the waters offshore and service in other locations to involve 
duty or visitation actually in the Republic of Vietnam for 
purposes of establishing presumptive exposure to herbicides.  
38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 20 
Vet.App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).

Since the Veteran cannot be presumed to have been exposed to 
herbicides during his military service, such exposure cannot 
be found to have occurred without affirmative evidence 
demonstrating such exposure.  No such evidence of pertinent 
herbicide exposure has been submitted in this case.

Therefore, with no showing of exposure to herbicides during 
service, the Board can find no basis for entitlement to 
service connection on the basis of exposure to herbicides 
during service.

There is otherwise no evidence of in-service incurrence of 
diabetes nor any etiological relationship between the 
Veteran's diabetes and his military service.  The evidence in 
the claims file as well as the Veteran's own statements 
clearly show that the first manifestations and diagnosis of 
diabetes were in the mid to late 1990s; this was confirmed by 
the Veteran's own testimony at the June 2006 Board hearing.  
There is no evidence of any complaints or treatment for any 
pertinent symptoms suggestive of diabetes nor any diagnosis 
of diabetes in the Veteran's service treatment records.  
Examination reports throughout his period of active duty 
service, including his complete February 1969 separation 
examination report, show all pertinent findings to be 
clinically normal with no suggestions of diabetes.  Moreover, 
the Veteran has not made any statement contending that he 
experienced symptoms related to diabetes during service.  
There is also no suggestion in the record of diabetes 
manifestation within one year of the Veteran's discharge.

Since there is no competent evidence of diabetes during 
service, no competent evidence of the disease within one year 
of discharge from service, nor any competent evidence 
otherwise suggesting a link between the Veteran's diabetes 
and service, to include exposure to herbicides, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for diabetes.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Heart Disease

The Veteran contends that he is entitled to service 
connection for heart disease as secondary to his diabetes 
mellitus.

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

With regard to the Veteran's contention that his heart 
disease may be caused or aggravated by his diabetes mellitus, 
the Board notes that the Veteran has not been service 
connected for diabetes mellitus; thus, service-connection on 
this secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet.App. 426 (1994).

There is otherwise no evidence of in-service incurrence of 
heart disease nor any etiological relationship between the 
Veteran's current heart disease and his military service.  
The evidence in the claims file as well as the Veteran's own 
statements clearly show that the first manifestations and 
diagnosis of heart disease were in the mid to late 1990s; 
this was confirmed by the Veteran's own testimony at the June 
2006 Board hearing.  There is no evidence of any complaints 
or treatment for any pertinent symptoms suggestive of heart 
disease nor any diagnosis of heart disease in the Veteran's 
service treatment records.  Examination reports throughout 
his period of active duty service, including his complete 
February 1969 separation examination report, show all 
pertinent findings to be clinically normal including with 
express regard to the heart and the vascular system; there 
are no suggestions of heart disease during service.  
Moreover, the Veteran has not made any statement contending 
that he experienced symptoms related to heart disease during 
service.  There is also no suggestion in the record of heart 
disease manifestation within one year of the Veteran's 
discharge.

Because there is no competent evidence suggesting a causal 
link between the Veteran's heart disease and the Veteran's 
service, and because of the length of time following service 
prior to any medical evidence of heart disease, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for heart disease on a 
direct basis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Conclusion

The Board acknowledges that the Veteran himself, in advancing 
these issues on appeal, asserts that he suffers from chronic 
disabilities caused by his active duty service.  As a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, the Board has considered the Veteran's 
testimony, but the most probative evidence regarding the 
decisive questions of specialized medical diagnosis and 
etiology in this case weighs against the claims of 
entitlement to service connection.

As the preponderance of the evidence is against each claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


